DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1-15 are currently pending.  Claims 1-15 are currently under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Apr. 9, 2021 is being considered by the examiner.

Specification

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
	Specifically, instances of “Seq. ID No. 1” and “sequence ID No. 1” should read “SEQ ID NO: 1”.
		Improper sequence identifiers are located in; at least, the following locations in the specification: pg. 1, lines 12 and 14; pg. 3, line 27; pg. 4, lines 12, 14, 17, 19, 25, and 27; pg. 5, lines 17- 18, and 19; pg. 6, line 2; and pg. 8, line 14.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
	The sequence disclosure is located on pg. 6, line 17.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim objections
Claim 1 is objected to because of the following informalities:
	The phrase “sequence ID No. 1” in lines 1 and amended line 2 should both read “SEQ ID NO: 1”. In addition, the term “or” in line 1 is redundant. Finally, the term “the” should not precede the phrase “sequence ID No. 1” in line 1. 
Claim 3 is objected to for the following informalities:
	The phrase “sequence ID No. 1” in line 2 should read SEQ ID NO: 1. In addition, the term “or” in line 2 is redundant.
Claim 12 is objected to for the following informality:
The phrase “Low-Frequency Sonophoresis” does not require capitalization.
Claims 14 and 15 are objected to for the following informality:
	The phrase sequence ID No. 1 in line 2 of both claims 14 and 15 should read “SEQ ID NO: 1”.
Appropriate corrections are required.

Claim interpretation
	Independent claim 1 is being interpreted in each of the following rejections as claiming: a peptide comprising SEQ ID NO: 1, a sequence having at least 85% sequence identity with SEQ ID NO: 1, or a derivative or salt thereof, wherein said peptide has a length of up to 16 amino acids.  Specifically, a peptide consisting of no more than 16 amino acids which comprises the amino acid sequence of SEQ ID NO: 1, an amino acid sequence comprising at least 85% sequence identity to SEQ ID NO: 1, or a derivative or salt thereof.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHAMOVSKY, US 6,029,114, Pub: Feb. 22, 2022.
	Shamovsky discloses SEQ ID NO: 1 which consists of the first 16 contiguous amino acids of human NGF, and comprises the amino acid sequence of instant SEQ ID NO: 1.
	Thus, claim 1 is anticipated by Shamovsky.

Claims 1- 5, and 13- 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by TRAVAGLIA, Chem. Eur. J.; 17: 3726- 3738, Pub: 2011 (Travaglia_11).
Travaglia_11 discloses a C-terminal amidated peptide consisting of the amino acid sequence SSSHPIFHRGEFSV-NH2 (NGF (1- 14)/ instant SEQ ID NO: 1). (pg. 3727, scheme 1).
Regarding claim 1, Travaglia_11 discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 2, Travaglia_11 discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 3, Travaglia_11 discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Regarding claim 4, Travaglia_11 discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids, which is modified by a C-terminal amido group.
Regarding claim 5, Travaglia_11 discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids, which is modified by a C-terminal amido group.
Regarding claim 13, Travaglia_11 discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 14, Travaglia_11 discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Regarding claim 15, Travaglia_11 discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Thus, Travaglia_11 anticipates claims 1- 5, and 13- 15.

Claims 1- 5, and 13- 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATRIANO, Phys.Chem.Chem.Phys., 18, 30595, Pub: 2016.
Satriano discloses a C-terminal amidated peptide consisting of the amino acid sequence SSSHPIFHRGEFSV (NGF (1- 14)/ instant SEQ ID NO: 1). (pg. 30599, 1st full paragraph).
Regarding claim 1, Satriano discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 2, Satriano discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 3, Satriano discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Regarding claim 4, Satriano discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids, which is modified by a C-terminal amido group.
Regarding claim 5, Satriano discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids, which is modified by a C-terminal amido group.
Regarding claim 13, Satriano discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 14, Satriano discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Regarding claim 15, Satriano discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Thus, Satriano anticipates claims 1- 5, and 13- 15.

Claims 1- 3, AND 13- 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STANZIONE, Biophysical Journal; 99: 2273- 2278, Pub: 2010.
Stanzione discloses a peptide consisting of the amino acid sequence SSSHPIFHRGEFSV (NGF (1- 14)/ instant SEQ ID NO: 1). (pg. 2274, Table 1).
Regarding claim 1, Stanzione discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 2, Stanzione discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 3, Stanzione discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Regarding claim 13, Stanzione discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 14, Stanzione discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Regarding claim 15, Stanzione discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Thus, Stanzione anticipates claims 1- 3, and 13- 15.

Claims 1- 5, and 13- 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TRAVAGLIA, ACS Chemical Neuroscience; (6): 1379- 1392, Pub: 2015 (Travaglia_15).
	Travaglia discloses a C-terminal amidated peptide consisting of the amino acid sequence SSSHPIFHRGEFSV-NH2 (NGF (1- 14)/ instant SEQ ID NO: 1); and teaches it as both exerting – in a dose dependent fashion – NGF-like action, and as a good candidate for tests in NGF-like activities. (Abstract; pg. 1388, Col. 1 pars. 4-5).
Regarding claim 1, Travaglia_15 discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 2, Travaglia_15 discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 3, Travaglia_15 discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Regarding claim 4, Travaglia_15 discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids, which is modified by a C-terminal amido group.
Regarding claim 5, Travaglia_15 discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids, which is modified by a C-terminal amido group.
Regarding claim 13, Travaglia_15 discloses a peptide comprising SEQ ID NO: 1, wherein the peptide has a length of 14 amino acids.
Regarding claim 14, Travaglia_15 discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Regarding claim 15, Travaglia_15 discloses a peptide consists of SEQ ID NO: 1, wherein the peptide has been modified by a C-terminal amido group. Meeting the limitation of a derivative thereof.
Thus, Travaglia_15 anticipates claims 1- 5, and 13- 15.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over TRAVAGLIA, ACS Chemical Neuroscience; (6): 1379- 1392, Pub: 2015 (Travaglia_15); as applied to claims 1- 5, and 13- 15 (35 U.S.C. §102 rejection (E)), in view of LIOTTA, WO 2013/065078 A2, Pub: May 10, 2022, on IDS.
Claim interpretation
Independent claim 1 is being interpreted in each of the following rejections as claiming: a peptide comprising SEQ ID NO: 1, a sequence having at least 85% sequence identity with SEQ ID NO: 1, or a derivative or salt thereof, wherein said peptide has a length of up to 16 amino acids.  Specifically, a peptide consisting of no more than 16 amino acids which comprises the amino acid sequence of SEQ ID NO: 1, an amino acid sequence comprising at least 85% sequence identity to SEQ ID NO: 1, or a derivative or salt thereof.
The instant claims 6, and 7 depend from claim 1 with the extra limitations of a composition comprising an excipient and peptide amount ranging between 0.00000001% - 20% by weight.
The instant claim 11 provides a non-therapeutic method of administering a composition comprising the peptide of SEQ ID NO: 1.
Travaglia_15 is applied to claims 1-5 and 13-15 above. Travaglia_15 discloses a C-terminal amidated peptide consisting of the amino acid sequence SSSHPIFHRGEFSV-NH2 (NGF (1- 14)/ instant SEQ ID NO: 1); and teaches it as both exerting – in a dose dependent fashion – NGF-like action, and as a good candidate for tests in NGF-like activities. (Abstract; pg. 1388, Col. 1 pars. 4-5). In addition, Travaglia_15 discloses increased neurite growth promoting activity, neuronal regeneration, and pro-survival NGF effects. (pg. 1387, Col. 2, last par.; and pg. 1388, Col. 1, 3rd full par.).
Travaglia does not disclose a cosmetically acceptable excipient. 
Regarding claim 6, Liotta teaches compositions comprising NGF mimetics and ingredients known in the art, including excipients - to promote penetration of the active ingredient to the stratum corneum- , carriers known to facilitate permeation through the epidermis, and non-limiting forms (e.g., sprays, ointments, gels, creams, liniments) know in the art. (pg. 14, lines 30 - pg. 16, line 10).
Regarding claim 7, Liotta teaches compositions comprising NGF mimetics in formulations from 1- 100% by weight (10- 1000 μg/ml). (pg. 18, line 4).
Regarding claim 11, Liotta discloses topical administration – for both “mere cosmetic” and therapeutic purposes – of topical skin preparations comprising NGF agonists or mimetics in concentrations between 1 and 100% by weight. (Abstract; pg. 18, line 4; pg. 12, line 11; pg. 19, line 11; claims 2, 10, 15, and 17).
Therefore, it would have been obvious to one having ordinary skill to apply the teaching of Travaglia_15 [i.e., NGF (1- 14) as an NGF receptor agonist, and being a good candidate for testing of NGF-like activities] to both cosmetic compositions comprising between 1 and 100% by weight NGF or mimetics and the method of non-therapeutic topical administration (as disclosed by Liotta). The artisan would have been motivated to do so by substituting instant SEQ ID NO: 1 into the compositions and methods disclosed by Liotta to test the memetic properties of the known NGF-like peptide. Further, the artisan would have understood such a substitution to be of one known NGF receptor agonist [NGF (1- 14)/ instant SQE ID NO: 1, as disclosed by Travaglia_15] for another [NGF, as taught by Liotta] at the time of filing; and would have reasonably expected to observe NGF receptor agonist effects [e.g., skin darkening, as disclosed by Liotta or increased neurite growth promoting activity, neuronal regeneration, and pro-survival NGF effects, as disclosed by Travaglia_15] to result. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TRAVAGLIA, ACS Chemical Neuroscience; (6): 1379- 1392, Pub: 2015 (Travaglia_15); as applied to claims 1- 5, 6, 7, 11, and 13- 15 (35 U.S.C. §102 rejection (E)); in view of LIOTTA, WO 2013/065078 A2, Pub: May 10, 2022, on IDS as applied to claims 6, 7, and 11; in further view of AZIENDE, WO 2016/207133 A1, Pub: Dec. 29, 2016.
Claims 8-10 depend from claim 6 and provide limiting examples of excipients, carriers, and forms. 
Aziende discloses the state of the art for cosmetically acceptable ingredients at the time of filing 
Regarding claim 8, Aziende teaches excipients known in the art including: cosmetically acceptable carriers, volatile and non-volatile solvents, water, and other additional ingredients, such as surfactants, preservatives, absorbents, chelating agents, lubricants, moisturizers water repellents, anti-oxidants, UV absorbers, anti-irritants, vitamins, trace metals, anti-microbial agents, perfumes, dyes and colour ingredients, and/or structuring agents) (pg. 9, lines 20- 26).
Regarding claim 9, Aziende teaches cosmetically acceptable carriers know in the art including: solutions, aerosols, emulsions (including oil-in-water or water-in-oil), gels, solids, and liposomes. (pg. 10, lines 11- 13).
Regarding claim 10, Aziende teaches cosmetic product forms known in the art including: lotions, creams, gels, sticks, sprays, ointments, pastes, mousses and cosmetics. (pg. 10, lines 8- 10).
Therefore, it would have been obvious to one having ordinary skill that the excipients, carriers, and forms taught by Aziende would have represented those known to the artisan at the time of filing. Further, the artisan would be motivated to substitute the excipients, carriers, or forms disclosed by Aziende for those disclosed by Liotta – as modified by Travaglia_15 – to facilitate application to the skin with a reasonable expectation of penetrating the epidermis, as taught by Liotta. In addition, the artisan would have understood the substitution to represent a simple substitution of one known component or formulation for another at the time of filing. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TRAVAGLIA, ACS Chemical Neuroscience; (6): 1379- 1392, Pub: 2015 (Travaglia_15); as applied to claims 1- 5, and 13- 15 (35 U.S.C. §102 rejection (E)); in view of LIOTTA, WO 2013/065078 A2, Pub: May 10, 2022, on IDS as applied to claims 6, 7, and 11; and in further view of CASTEL, US 8,523,791 B2, Pub: Sep. 3, 2013.
Claim 12 depends from claim 11, adding the limitation of pretreatment by low frequency sonophoresis.
Regarding claim 12, Castel discloses a method of delivering low frequency mechanical energy (i.e., 15- 100 kHz) prior to applying a composition to the skin. (claim 32). In addition, Castel teaches that application of low-frequency mechanical energy in the range of 15-35kHz increases transdermal transport of topical drugs (especially NGF), acceleration of procollagen, collagen synthesis, and increased collagen gene expression. (Claim 32; Col. 2, lines 18- 19; Col. 8, 30- 32; Col. 13, lines 24- 36; Col. 12, lines 4).
Therefore, It would have been obvious to one having ordinary skill in the art to apply the teaching of increased transdermal transport of topical NGF compositions, acceleration of procollagen, collagen synthesis, and increased gene expression by low-frequency ultrasound between 15- 35 kHz to the combined teachings of the prior art. Specifically, the artisan would have been motivated to apply low frequency sonophoresis (as taught by Castel) to increase effective delivery of active ingredients of  topical composition comprising NGF memetics (i.e., NGF (1- 14)/ instant SEQ ID NO: 1) with the expectation of increasing effective delivery of an NGF memetic, as taught by Liotta – and modified by Travaglia_15 –  with a high expectation of success at the time of filing. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion

Summary of Claims: Claims 1- 15 are rejected. No claims are allowable.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658